Dismiss and Opinion Filed September 9, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00928-CV

            VALET LIVING, LLC AND VALET PARENT, INC.
            D/B/A VALET WASTE HOLDINGS, INC., Appellants
                               V.
                 JASMINE AMBER MITCHELL, Appellee

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09789

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                          Opinion by Justice Osborne

      By motion filed September 6, 2022, appellants informed the Court that the

parties have settled their dispute. Appellants move to dismiss the appeal, advising

the Court that dismissal will not prevent any party from seeking relief to which it

would otherwise be entitled because appellee has not noticed a cross-appeal. See

TEX. R. APP. P. 42.1(a). We grant the motion and dismiss the appeal. See id.


                                          /Leslie Osborne//
210928f.p05                               LESLIE OSBORNE
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

VALET LIVING, LLC AND                       On Appeal from the 44th Judicial
VALET PARENT, INC. D/B/A                    District Court, Dallas County, Texas
VALET WASTE HOLDINGS, INC.,                 Trial Court Cause No. DC-20-09789.
Appellants                                  Opinion delivered by Justice
                                            Osborne. Justices Schenck and Smith
No. 05-21-00928-CV          V.              participating.

JASMINE AMBER MITCHELL,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      Subject to any agreement between the parties, we ORDER that appellee
Jasmine Amber Mitchell recover her costs, if any, of this appeal from appellants
Valet Living, LLC and Valet Parent, Inc. d/b/a Valet Waste Holdings, Inc.



Judgment entered this 9th day of September, 2022.




                                      –2–